 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   PENTAIR WATER POOL AND SPA,                   Case No.      3:19-cv-02479-DMS-AHG
     INC., a Delaware Corporation,
12                                                 ORDER GRANTING JOINT
                  Plaintiff,                       MOTION FOR STIPULATED
13                                                 PRELIMINARY INJUNCTION
           v.
14                                                 Complaint Filed: December 26, 2019
     DAVID MacCALLUM,
15                                                 District Judge:     Dana M. Sabraw
                  Defendant.                       Courtroom:          13A
16
                                                   Magistrate Judge: Allison H. Goddard
17                                                 Courtroom:        3B
18
19         Having considered Plaintiff PENTAIR WATER POOL AND SPA, INC.’s
20   (“Pentair”) Ex Parte Motion for a Temporary Restraining Order and Pentair and
21   Defendant DAVID MACCALLUM’s (“Defendant”) Joint Motion for a Preliminary
22   Injunction (“Joint Motion”), and finding good cause for same, the Court hereby
23   GRANTS the Joint Motion and orders as follows:
24         IT IS HEREBY ORDERED:
25         1.     Stipulated Preliminary Injunction:
26                a.     This Preliminary Injunction is granted on the findings that i) both
27   parties have stipulated to entry of this Preliminary Injunction in an effort to resolve
28   this dispute; and that ii) Defendant MacCallum denies any wrongdoing and has agreed
                                             1           Case No. 3:19-cv-02479-DMS-AHG
         ORDER GRANTING JOINT MTN FOR STIPULATED PRELIMINARY INJUNCTION
 1   to permit Pentair’s digital expert to conduct a digital forensic investigation; and that
 2   iii) Pentair has shown a reasonable likelihood of success on the merits of its trade
 3   secret misappropriation allegations that MacCallum copied his work e-mails and
 4   Pentair’s confidential, proprietary, and competitively-valuable information without
 5   authorization, digitally altered the company laptop assigned to him, and then quit his
 6   position at Pentair and now works for a direct competitor; and that, iv) Pentair is
 7   suffering or will suffer immediate, irreparable injury if a preliminary injunction is not
 8   issued, because the timing and actions taken by MacCallum support a reasonable
 9   inference that the exfiltrated data will be used for improper purposes, and the
10   exfiltrated data could be used by a competitor to immediately undercut Pentair’s
11   pricing (which would eliminate Pentair’s pricing margins), raid Pentair’s sales
12   relationships, and significantly injure Pentair’s goodwill.
13                b.      MacCallum is ENJOINED from accessing, using, disclosing, or
14   destroying Pentair’s confidential and proprietary information, and therefore is
15   ORDERED as follows:
16                       i.    Within fourteen calendar days of the entry of this
17   Preliminary Injunction MacCallum shall turnover to digital forensics vendor Digital
18   Mountain, Inc. any data or hard copy documents belonging to Pentair that are still in
19   MacCallum’s possession, custody, or control.
20                      ii.    Within fourteen calendar days of the entry of the
21   Preliminary Injunction MacCallum shall turnover to Digital Mountain, Inc. any
22   devices he used to access or store Pentair’s data.
23                     iii.    Within fourteen calendar days of the entry of the
24   Preliminary Injunction MacCallum shall turnover to Digital Mountain, Inc. any
25   devices he used to access his Box.com account.
26                     iv.     Within fourteen calendar days of the entry of the
27   Preliminary Injunction, and upon the reasonable subsequent request made by Digital
28   Mountain, Inc., MacCallum shall turnover to Digital Mountain, Inc. any information
                                         -2-          Case No. 3:19-cv-02479-DMS-AHG
         ORDER GRANTING JOINT MTN FOR STIPULATED PRELIMINARY INJUNCTION
 1   Digital Mountain, Inc. deems necessary to complete its digital investigation, which
 2   includes but is not limited to filling out and executing the Cloud Based Account and
 3   Personal Service Device Authorization Letters attached hereto as Exhibits 1 and 2. If
 4   MacCallum has a dispute regarding a turnover request by Digital Mountain, Inc.
 5   which cannot be resolved by the parties, the Magistrate Judge may hear and resolve
 6   the dispute in such a manner as the Magistrate Judge deems appropriate.
 7                     v.       MacCallum shall maintain the confidentiality of Pentair’s
 8   information, including refraining from using or disclosing Pentair’s information.
 9                     vi.      MacCallum shall preserve all evidence in his possession,
10   custody, or control that is potentially relevant to this case.
11                c.      The Court finds that the costs to MacCallum to comply with the
12   agreed-upon preliminary injunction are negligible, if any, and therefore Pentair need
13   not post any bond.
14          2.    Pentair’s Ex Parte Motion [ECF No. 2] for a Temporary Restraining
15   Order and Order to Show Cause why a Preliminary Injunction Should Not Issue is
16   DENIED AS MOOT.
17          3.    The evidence submitted by Pentair in support of the Ex Parte Motion for
18   a Temporary Restraining Order shall not become part of the trial record pursuant to
19   FRCP Rule 65 (a) (2), but neither Pentair nor MacCallum is hereby waiving any rights
20   to introduce any relevant evidence at trial by virtue of this paragraph and shall not be
21   precluded from introducing relevant evidence at trial by virtue of this paragraph.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                             -3-           Case No. 3:19-cv-02479-DMS-AHG
           ORDER GRANTING JOINT MTN FOR STIPULATED PRELIMINARY INJUNCTION
 1        4.    MacCallum may move to dissolve the Preliminary Injunction after
 2   March 19, 2020.
 3        IT IS SO ORDERED.
 4
 5   Dated: January 28, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -4-         Case No. 3:19-cv-02479-DMS-AHG
         ORDER GRANTING JOINT MTN FOR STIPULATED PRELIMINARY INJUNCTION
